Citation Nr: 1720543	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected stomach and digestive condition, to include chronic constipation (claimed as gastroenteritis).

2.  Entitlement to service-connection for meningococcemia.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

The Veteran represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction is now properly with the RO in Waco, Texas.  

In March 2017, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment in Waco, Texas before the undersigned sitting in Washington, D.C. A transcript of this hearing is in the Veteran's claims folder and is of record.

The Board notes that the Veteran has raised an issue of reduction of her monthly compensation in a January 2012 Notice of Disagreement.  A review of the Record shows that in December 2011, the VA reduced the Veteran's monthly compensation.  (See March 2017 VA 21-4138 Statement In Support of Claim for a review of the Veteran's contentions regarding the reduction).  Unfortunately it appears that the issue has not been addressed or investigated by the RO since it was received.  Presently, the Board does not have jurisdiction over this issue, and sincerely regrets the delay experienced by the Veteran.  The Board requests that the AOJ promptly address the Veteran's March 2017 correspondence and investigate the issues raised by the Veteran.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's stomach and digestive condition, to include chronic constipation (claimed as gastroenteritis) has been productive of a severe level of symptoms involving alternating diarrhea and constipation with more or less constant abdominal distress.

2.  Prior to the issuance of a decision in the appeal, the Veteran withdrew her claim of service-connection for meningococcemia.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for stomach and digestive conditions, to include chronic constipation (claimed as gastroenteritis) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.115, Diagnostic Code (DC) 7319 (2016).

2.  The criteria for withdrawal of a claim for service connection for meningococcemia have been met. 38 U.S.C.A. § 7105  (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating. 

The Veteran seeks an initial compensable rating for her service-connected stomach and digestive condition, to include chronic constipation (claimed as gastroenteritis).  The Board finds that a 30 percent rating is warranted throughout the appeal period.  The Veteran's disability is presently rated by analogy to irritable colon syndrome pursuant to 38 C.F.R. § 4.114, DC 7319, which provides that a 10 percent rating is warranted where the symptoms are moderate and/or include frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted where symptoms are severe and/or include diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

Here, the evidence shows that the Veteran's stomach and digestive condition, to include chronic constipation (claimed as gastroenteritis) disability picture has been severe throughout the appeal period, involving alternating diarrhea and constipation, with more or less constant abdominal distress.  During the March 2017 hearing the Veteran testified that she experiences chronic constipation with abdominal pain and occasional diarrhea.  She reported taking medication for constipation on a daily basis and occasionally for  diarrhea coupled with constant abdominal distress.  See Hr'g Tr. at 1-11.  The Veteran is competent to report the symptoms she experiences, and the Board finds her testimony credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board finds that the Veteran's reported symptoms continuing throughout the appeal period more nearly approximate the criteria for a 30 percent rating.  The Veteran has reported severe alternating diarrhea and constipation occurring on a daily basis, and has reported that she suffers abdominal distress on an almost constant basis even with medication.  Thus, an initial disability rating of 30 percent is for assignment.  


II.  Service Connection- Meningococcemia

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. At the March 2017 hearing before the Board, the Veteran withdrew her appeal in connection with her claim of service connection for meningococcemia.  See March 2017 Hearing Tr. at 11.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.



ORDER

An initial rating of 30 percent for stomach and digestive condition, to include chronic constipation (claimed as gastroenteritis) is granted throughout the appeal period, subject to the law and regulations governing the payment of VA monetary benefits.

The appeal regarding the claim of service connection for meningococcemia is dismissed.


REMAND

The Board finds that the issue of entitlement to a TDIU should be remanded for further development.  During the course of her March 2017 hearing, the Veteran reported that she was unable to work due to her service-connected disabilities.  See March 2017 Hearing Tr. at 6.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that there is insufficient evidence of record concerning the Veteran's employment at various times during the relevant period on appeal and since.  Thus, remand is necessary for further development.

On remand, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records she would like considered in connection with her appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  Ask the Veteran to identify any private medical care providers who treated her for her service-connected disabilities.  After securing any necessary authorization, obtain records from any identified providers.

3.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

4.  After completing the above development and any additional development deemed necessary, readjudicate the remanded issue.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


